Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered December 1, 1995, which granted defendant landlord’s motion for summary judgment dismissing plaintiff tenant’s complaint, unanimously affirmed, without costs.
Defendant did not owe plaintiff any duty to install handrails in plaintiffs bathroom. Even assuming that defendant assumed a duty to install bathtub handrails, plaintiff would still have to show that defendant’s conduct placed her in a more vulnerable position than she would have been in had defendant done nothing (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 522). There was no such evidence. Concur—Sullivan, J. P., Milonas, Nardelli, Williams and Mazzarelli, JJ.